Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Claims 18-20 is/are rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 1-3 of prior U.S. Patent No. 10,986,454. This is a statutory double patenting rejection.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
Claims 1, 3 and 6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Pluvinage et al. (US 7,181,297 B1).
In re Claim 1, Pluvinage discloses a device (see figs. 1-3) for reproducing enhanced media content (see col. 1: ll. 9-12 and col. 2: ll. 3-44), the media content including audio data (see cols. 4-5: ll. 60-8), comprising:
a memory component capable of storing media content (see fig. 1: 16, 18, 20 and fig. 3: 106, 108), wherein the media content includes audio data and audio metadata related to the audio data in the media content (Id., and see figs. 4-8; and col. 6: ll. 11-56 and cols. 8-9: ll. 35-3); 
a network component capable of receiving a first sound profile (see fig. 1: via 10-12 and fig. 3: 109-112), wherein the first sound profile is capable of containing initial preselected parameters for modifying the audio data (see figs. 6-8 and col. 9: ll. 48-67); 
wherein one or more initial preselected parameters in the first sound profile are matched to one or more pieces of information in the audio metadata related to the audio data in the media or the information about the device for reproducing enhanced media content (see figs. 6-8, col. 2: ll. 29-61, and col. 3: ll. 34-50); 
wherein the one or more initial preselected parameters for modifying the audio data are received without previously transmitting a user's parameters for modifying the audio data from the device (see cols. 6-7: ll. 62-3, whereby indirect input data is processed by the system to produce a hearing profile which can be used in a production of customized audio data products, and see col. 8: ll. 8-16; see also cols. 10-11: ll. 59-3); and 
a processor component (see figs. 1 and 3) configured to access the stored media content including the audio data from the memory component and the information about the device for reproducing enhanced media content (see fig. 2: 51-54), access the first sound profile received by the network component (see fig. 2: 50; and see figs. 10-14), determine a first inaudible frequency range that is inaudible for a user (see fig. 2: 54-55; and see figs. 10-14), compensate the first inaudible frequency range under a first compensation parameter (see fig. 2: 56; and see figs. 10-14), update the first sound profile with the first compensation parameter for the first inaudible frequency range to create a second sound profile (see fig. 2: 57-59; and see figs. 10-14), and modify the audio data in the media content according to the second sound profile (Id., and see col. 11: ll. 4-47).
In re Claim 3, Pluvinage discloses wherein the network component is further configured to transmit information about the device for reproducing enhanced media content, audio metadata related to the audio data in the media content, and the second sound profile over a network (see figs. 2-3, 6-8, and 9-11, col. 7: ll. 20-34, col. 8: ll. 8-16, and col. 9: ll. 13-23; see also figs. 13-14).
In re Claim 6, Pluvinage discloses wherein the first sound profile comprises data related to haptic movement which is specific to a left ear or a right ear, demographic information, ethnicity information, age information, location information, social media information, intensity score of the audio data, previous usage information, or device information (see figs. 6-8 and 9-11).
Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2 and 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over Pluvinage et al. (US 7,181,297 B1) in view of Gurin (US 8,447,042 B2).
In re Claim 2, Pluvinage discloses the device of claim 1 as applied above. Pluvinage fully enables the claimed invention (see e.g., figs. 10-11 and 13-14), but fails to explicitly detail wherein the processor component is further configured to: determine a second inaudible frequency range that is a different frequency range than the first inaudible frequency range; compensate the second inaudible frequency range under a second compensation parameter; update the second sound profile with the second compensation parameter to create a third sound profile; and modify the audio data in the media content according to the third sound profile.
In the same field of endeavor, Gurin is generally directed to the field of enhancement of audio signals based on a particular user's hearing acuity profile (see col. 1: ll. 5-11). Gurin discloses a system for audiometric assessment and user-specific acoustic enhancement, comprising an audiometry management module, a tone generator coupled to the audiometry management module and adapted to generate streams of acoustical output, and a hearing profile data file (see Abstract). According to one embodiment, the audiometry management module, in a plurality of sessions, instructs the tone generator to send a series of streams of acoustical output of varying acoustical intensity, and, on receiving a series of user responses responsive to audible perception of sounds generated from the streams of acoustical data, the audiometric management module determines, for each of a plurality of frequencies, a hearing threshold, and stores at least that threshold in the hearing profile data file (Id., and figs. 1, 2 and 6; and see col. 1: ll. 13-38, cols. 3-4: ll. 5-53 and cols. 5-6: ll. 12-9).
In this way, Gurin teaches the processor component further configured to: determine a second inaudible frequency range that is a different frequency range than the first inaudible frequency range (see fig. 2); compensate the second inaudible frequency range under a second compensation parameter (Id.); update the second sound profile with the second compensation parameter to create a third sound profile (Id., and see cols. 8-9: ll. 63-49); and modify the audio data in the media content according to the third sound profile (see e.g., figs. 3-4 and corresponding description).
Based on the foregoing, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Pluvinage’s system for delivering customized audio data by incorporating the audiometric assessment and user-specific audio enhancement teachings of Gurin as it amounts to nothing more than routine experimentation while yielding predictable results. At least one motivation would have been to provide an improved ability, relative to the prior art, to identify specific hearing impairments or sensitivities whether they are disabling, just a nuisance, or imperceptible (see Gurin: col. 5: ll. 13-51, whereby the audio enhancement method described is able to customize sound output of a myriad of devices to enhance and enrich the listening experience for the test subject listener and can continually readjust settings as the hearing profile changes).
In re Claim 7, Pluvinage discloses the device of claim 1 as applied above. Pluvinage fully enables the claimed invention (see e.g., figs. 10-11 and 13-14), but fails to explicitly detail wherein to determine the first inaudible frequency range, the processor is further configured to: divide an audio frequency region into a number of frequency ranges; start from a selected frequency range among the number of frequency ranges and test the selected frequency range is inaudible or not; continue testing whether all of the frequency ranges are inaudible; update the sound profile with one or more parameters identifying all of the inaudible frequency ranges.
In the same field of endeavor, Gurin is generally directed to the field of enhancement of audio signals based on a particular user's hearing acuity profile (see col. 1: ll. 5-11). Gurin discloses a system for audiometric assessment and user-specific acoustic enhancement, comprising an audiometry management module, a tone generator coupled to the audiometry management module and adapted to generate streams of acoustical output, and a hearing profile data file (see Abstract). According to one embodiment, the audiometry management module, in a plurality of sessions, instructs the tone generator to send a series of streams of acoustical output of varying acoustical intensity, and, on receiving a series of user responses responsive to audible perception of sounds generated from the streams of acoustical data, the audiometric management module determines, for each of a plurality of frequencies, a hearing threshold, and stores at least that threshold in the hearing profile data file (Id., and figs. 1, 2 and 6; and see col. 1: ll. 13-38, cols. 3-4: ll. 5-53 and cols. 5-6: ll. 12-9).
In this way, Gurin teaches wherein to determine the first inaudible frequency range, the processor is further configured to: divide an audio frequency region into a number of frequency ranges (see fig. 2); start from a selected frequency range among the number of frequency ranges and test the selected frequency range is inaudible or not (Id.); continue testing whether all of the frequency ranges are inaudible (Id., and see cols. 8-9: ll. 63-49); update the sound profile with one or more parameters identifying all of the inaudible frequency ranges (Id., and see figs. 1-4 with corresponding descriptions).
Based on the foregoing, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Pluvinage’s system for delivering customized audio data by incorporating the audiometric assessment and user-specific audio enhancement teachings of Gurin as it amounts to nothing more than routine experimentation while yielding predictable results. At least one motivation would have been to provide an improved ability, relative to the prior art, to identify specific hearing impairments or sensitivities whether they are disabling, just a nuisance, or imperceptible (see Gurin: col. 5: ll. 13-51, whereby the audio enhancement method described is able to customize sound output of a myriad of devices to enhance and enrich the listening experience for the test subject listener and can continually readjust settings as the hearing profile changes).
In re Claim 8, Gurin teaches wherein, to test whether the selected frequency range is inaudible the processor is configured to: start from an audio volume at the selected frequency range that is inaudible; increase the audio volume at the selected frequency range until it becomes audible by a testing ear or exceeds a predetermined maximum volume; identify the frequency range as inaudible if the predetermine maximum volume is reached (see figs. 1 and 3; and see col. 1: ll. 13-38 and col. 4: ll. 1-32).
In re Claim 9, Pluvinage discloses the device of claim 1 as applied above. Pluvinage fully enables the claimed invention (see e.g., figs. 10-11 and 13-14), but fails to explicitly detail wherein the processor component is further configured to: divide an audio frequency region into a number of frequency ranges; select a frequency range that is audible; decrease or increase an audio volume at the selected frequency range until it becomes a lowest audible volume in the selected frequency range; record the lowest audible volume for the selected frequency range; and update the first sound profile with the lowest audible volume for the selected frequency range.
In the same field of endeavor, Gurin is generally directed to the field of enhancement of audio signals based on a particular user's hearing acuity profile (see col. 1: ll. 5-11). Gurin discloses a system for audiometric assessment and user-specific acoustic enhancement, comprising an audiometry management module, a tone generator coupled to the audiometry management module and adapted to generate streams of acoustical output, and a hearing profile data file (see Abstract). According to one embodiment, the audiometry management module, in a plurality of sessions, instructs the tone generator to send a series of streams of acoustical output of varying acoustical intensity, and, on receiving a series of user responses responsive to audible perception of sounds generated from the streams of acoustical data, the audiometric management module determines, for each of a plurality of frequencies, a hearing threshold, and stores at least that threshold in the hearing profile data file (Id., and figs. 1, 2 and 6; and see col. 1: ll. 13-38, cols. 3-4: ll. 5-53 and cols. 5-6: ll. 12-9).
In this way, Gurin teaches wherein the processor component is further configured to: divide an audio frequency region into a number of frequency ranges (see fig. 2); select a frequency range that is audible (Id.); decrease or increase an audio volume at the selected frequency range until it becomes a lowest audible volume in the selected frequency range (Id., and see cols. 8-9: ll. 63-49); record the lowest audible volume for the selected frequency range (Id., and see cols. 1-2: ll. 13-62); and update the first sound profile with the lowest audible volume for the selected frequency range (Id., and see figs. 1-4 with corresponding descriptions).
Based on the foregoing, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Pluvinage’s system for delivering customized audio data by incorporating the audiometric assessment and user-specific audio enhancement teachings of Gurin as it amounts to nothing more than routine experimentation while yielding predictable results. At least one motivation would have been to provide an improved ability, relative to the prior art, to identify specific hearing impairments or sensitivities whether they are disabling, just a nuisance, or imperceptible (see Gurin: col. 5: ll. 13-51, whereby the audio enhancement method described is able to customize sound output of a myriad of devices to enhance and enrich the listening experience for the test subject listener and can continually readjust settings as the hearing profile changes).
Claims 4, 5, 10-16 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Pluvinage et al. (US 7,181,297 B1) in view of Hughes (US 9,083,821 B2).
Claims 4-5 and 10-11 essentially recite the same limitations as claims 12-16 and 18-20, and are rejected for similar reasons as set forth below. Therefore, Pluvinage in view of Hughes makes obvious all limitations of the claims.
In re Claim 12, Pluvinage discloses a device (see figs. 1-3) for reproducing enhanced media content (see col. 1: ll. 9-12 and col. 2: ll. 3-44), the media content including audio data (see cols. 4-5: ll. 60-8), comprising:
a memory component capable of storing media content (see fig. 1: 16, 18, 20 and fig. 3: 106, 108), wherein the media content includes audio data and audio metadata related to the audio data in the media content (Id., and see figs. 4-8; and col. 6: ll. 11-56 and cols. 8-9: ll. 35-3); 
a network component capable of receiving a first sound profile (see fig. 1: via 10-12 and fig. 3: 109-112), wherein the first sound profile is capable of containing initial preselected parameters for modifying the audio data (see figs. 6-8 and col. 9: ll. 48-67); 
wherein one or more initial preselected parameters in the first sound profile are matched to one or more pieces of information in the audio metadata related to the audio data in the media or the information about the device for reproducing enhanced media content (see figs. 6-8, col. 2: ll. 29-61, and col. 3: ll. 34-50); 
wherein the one or more initial preselected parameters for modifying the audio data are received without previously transmitting a user's parameters for modifying the audio data from the device (see cols. 6-7: ll. 62-3, whereby indirect input data is processed by the system to produce a hearing profile which can be used in a production of customized audio data products, and see col. 8: ll. 8-16; see also cols. 10-11: ll. 59-3); and 
a processor component (see figs. 1 and 3) configure to access the stored media content including the audio data from the memory component and the information about the device for reproducing enhanced media content (see fig. 2: 51-54), access the first sound profile received by the receiver component (see fig. 2: 50; and see figs. 10-14), play the audio data in the media content modified according to the first sound profile (see fig. 2: 57-59; and figs. 10-14; and see col. 11: ll. 4-47).
Pluvinage fully enables the claimed invention as set forth above, but fails to explicitly detail: a haptic device, and a processor component configure to control the haptic device movement while playing the audio data based on the first sound profile.
In the same field of endeavor, Hughes is generally directed to a method performed by one or more processes executing on a computer systems that includes receiving an audio signal comprising a range of audio frequencies including high frequencies and low frequencies, converting a first portion of the range of audio frequencies into haptic data, shifting a second portion of the range of audio frequencies to a different range of audio frequencies, and presenting at least one of the converted first portion and the shifted second portion to a human user (see Abstract; and see figs. 3-4, 6-8).
In this way, Hughes teaches: a haptic device (see figs. 3-4 and 6-8), and a processor component configure to control the haptic device movement while playing the audio data based on the first sound profile (Id.).
Based on the foregoing, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Pluvinage’s system for delivering customized audio data by incorporating Hughes’ haptic device and method as it amounts to nothing more than routine experimentation while yielding predictable results. At least one motivation would have been to improve delivery of audible data to a hearing-impaired user (see Hughes: col. 2: ll. 12-58).
In re Claim 13, Hughes teaches wherein the haptic device comprises an attachment component to attach the haptic device to a contact point on a human body, a mechanical movement component to generate a mechanical movement on the contact point (see col. 9: ll. 3-34).
In re Claim 14, Pluvinage discloses wherein the first sound profile comprises data related to haptic movement of the audio data which is specific to a left ear or a right ear, demographic information, ethnicity information, age information, location information, social media information, intensity score of the audio data, previous usage information, and device information (see figs. 6-8 and 9-11).
In re Claim 15, Pluvinage discloses wherein the processor component is further configured to: determine a first inaudible frequency range that is inaudible for a user (see fig. 2: 54-55; and see figs. 10-14); compensate the first inaudible frequency range (see fig. 2: 56; and see figs. 10-14); update the first sound profile with the first inaudible frequency range for the audio data to become a second sound profile (see fig. 2: 57-59; and see figs. 10-14); and modify the audio data in the media content according to the second sound profile (Id., and see col. 11: ll. 4-47).
In re Claim 16, Hughes teaches wherein the compensating the first inaudible frequency range for the audio data is performed by generating haptic movement corresponding to the first inaudible frequency range (see figs. 6-8 with corresponding descriptions).
In re Claim 18, Pluvinage discloses a device (see figs. 1-3) for reproducing enhanced media content (see col. 1: ll. 9-12 and col. 2: ll. 3-44), the media content including audio data (see cols. 4-5: ll. 60-8), comprising:
a memory component capable of storing media content (see fig. 1: 16, 18, 20 and fig. 3: 106, 108), wherein the media content includes audio data and audio metadata related to the audio data in the media content (Id., and see figs. 4-8; and col. 6: ll. 11-56 and cols. 8-9: ll. 35-3); 
a network component (see figs. 1 and 3) capable of transmitting information about the device for reproducing enhanced media content (see figs. 6-8 and 9-11), audio metadata related to the audio data in the media content (see figs. 6-8 and 9-11), and a sound profile over a network (see figs. 6-8 and 9-11), and capable of receiving a first sound profile over the network (see fig. 1: via 10-12 and fig. 3: 109-112),
wherein the first sound profile is capable of containing initial preselected parameters for modifying the reproduction of the audio data (see figs. 6-8 and col. 9: ll. 48-67); and a processor component (see figs. 1 and 3) configured to:
access the stored media content including the audio data from the memory component (see fig. 2: 51-54); 
access the first sound profile received by the network component (see fig. 2: 50; and see figs. 10-14).
Pluvinage fully enables the claimed invention as set forth above, but fails to explicitly detail: a haptic device with a sensor capable of being placed on a contact point on a human body; and a processor component configure to select a frequency range; determine a lowest haptic intensity for haptic movement that can be detected at the contact point for the frequency range; update the first sound profile with the lowest haptic intensity for the frequency range to become a second sound profile; and modify the reproduction of the audio data in the media content according to the second sound profile.
In the same field of endeavor, Hughes is generally directed to a method performed by one or more processes executing on a computer systems that includes receiving an audio signal comprising a range of audio frequencies including high frequencies and low frequencies, converting a first portion of the range of audio frequencies into haptic data, shifting a second portion of the range of audio frequencies to a different range of audio frequencies, and presenting at least one of the converted first portion and the shifted second portion to a human user (see Abstract; and see figs. 3-4, 6-8).
In this way, Hughes teaches:
a haptic device with a sensor capable of being placed on a contact point on a human body (see figs. 3-4 and 6-8); and 
a processor component configure to select a frequency range; determine a lowest haptic intensity for haptic movement that can be detected at the contact point for the frequency range; update the first sound profile with the lowest haptic intensity for the frequency range to become a second sound profile; and modify the reproduction of the audio data in the media content according to the second sound profile (see figs. 6-8 with corresponding descriptions).
Based on the foregoing, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Pluvinage’s system for delivering customized audio data by incorporating Hughes’ haptic device and method as it amounts to nothing more than routine experimentation while yielding predictable results. At least one motivation would have been to improve delivery of audible data to a hearing-impaired user (see Hughes: col. 2: ll. 12-58).
In re Claim 19, Hughes teaches wherein the sound profile comprises information identifying the location of the haptic device on a user's body (see figs. 4-5, 6-8 and col. 9: ll. 3-34).
In re Claim 20, Pluvinage discloses wherein the processor component is further configured to: determine a first inaudible frequency range that is inaudible for a user (see fig. 2: 54-55; and see figs. 10-14); compensate the first inaudible frequency range under a first compensation parameter (see fig. 2: 56; and see figs. 10-14); update the second sound profile with the first compensation parameter for the first inaudible frequency range to create a third sound profile (see fig. 2: 57-59; and see figs. 10-14); and modify the audio data in the media content according to the third sound profile (Id., and see col. 11: ll. 4-47).
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Pluvinage et al. (US 7,181,297 B1) in view of Hughes (US 9,083,821 B2), hereafter in further view of Gurin (US 8,447,042 B2).
In re Claim 17, Pluvinage and Hughes disclose the device of claim 12 as applied above, but fail to explicitly detail wherein the processor component is further configured to: divide an audio frequency region into a number of frequency ranges; select a frequency range that is audible; decrease or increase an audio volume at the selected frequency range until it becomes a lowest audible volume in the selected frequency range; record the lowest audible volume for the selected frequency range; and update the first sound profile with the lowest audible volume for the selected frequency range.
In the same field of endeavor, Gurin is generally directed to the field of enhancement of audio signals based on a particular user's hearing acuity profile (see col. 1: ll. 5-11). Gurin discloses a system for audiometric assessment and user-specific acoustic enhancement, comprising an audiometry management module, a tone generator coupled to the audiometry management module and adapted to generate streams of acoustical output, and a hearing profile data file (see Abstract). According to one embodiment, the audiometry management module, in a plurality of sessions, instructs the tone generator to send a series of streams of acoustical output of varying acoustical intensity, and, on receiving a series of user responses responsive to audible perception of sounds generated from the streams of acoustical data, the audiometric management module determines, for each of a plurality of frequencies, a hearing threshold, and stores at least that threshold in the hearing profile data file (Id., and figs. 1, 2 and 6; and see col. 1: ll. 13-38, cols. 3-4: ll. 5-53 and cols. 5-6: ll. 12-9).
In this way, Gurin teaches wherein the processor component is further configured to: divide an audio frequency region into a number of frequency ranges (see fig. 2); select a frequency range that is audible (Id.); decrease or increase an audio volume at the selected frequency range until it becomes a lowest audible volume in the selected frequency range (Id., and see cols. 8-9: ll. 63-49); record the lowest audible volume for the selected frequency range (Id., and see cols. 1-2: ll. 13-62); and update the first sound profile with the lowest audible volume for the selected frequency range (Id., and see figs. 1-4 with corresponding descriptions).
Based on the foregoing, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Pluvinage and Hughes’ system for delivering customized audio data by incorporating the audiometric assessment and user-specific audio enhancement teachings of Gurin as it amounts to nothing more than routine experimentation while yielding predictable results. At least one motivation would have been to provide an improved ability, relative to the prior art, to identify specific hearing impairments or sensitivities whether they are disabling, just a nuisance, or imperceptible (see Gurin: col. 5: ll. 13-51, whereby the audio enhancement method described is able to customize sound output of a myriad of devices to enhance and enrich the listening experience for the test subject listener and can continually readjust settings as the hearing profile changes).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW A EASON whose telephone number is (571)270-7230. The examiner can normally be reached M-F 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duc Nguyen can be reached on 571-272-7503. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW A EASON/Primary Examiner, Art Unit 2651